Citation Nr: 1740170	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for a current VA examination; a recent private audiological evaluation indicates that the Veteran's hearing loss may have worsened since the last VA examination.  Specifically, the audiometric findings from June 2017 reported by private audioprothologist E. H. exceeded those recorded during the Veteran's most recent VA examination in September 2016.  However, as the evidence indicates that the Veteran's hearing loss may have worsened, remand is required to afford the Veteran a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical providers who have recently treated him for his hearing loss.  After securing any necessary releases, the AOJ should request any relevant records that are not duplicative of those currently associated with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

Obtain VA treatment records dating from March 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




